Citation Nr: 1731605	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-24 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis and tendonitis of the entire body 

2.  Entitlement to service connection for cancer between the stem and kidney.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer.  

8.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).  
REPRESENTATION

Appellant represented by:	Barry Allen, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During this appeal an August 2013 rating decision granted service connection for CAD which was assigned an initial 10 percent disability rating.  

A January 2016 rating decision granted service connection for a depressive disorder which was assigned staged ratings of 30 percent from February 19, 2013, and 70 percent from May 19, 2014.  That rating action also granted a retroactive increase in the rating for CAD from 10 percent to 30 percent.  That rating action also granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and awarded basic eligibility to Dependents' Educational Assistance (DEA).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  
FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


